 

AO 442 (Rev. 11/11) Arrest Warrant Ee Bl

UNITED STATES DISTRICT COURT RECEIVED BY; Sy _

 

 

for the =
DATE: 21 (0/902
Port IZVE | TIN
Eastern District of Tennessee ; / { & “5
ne MARSHAL E/TIe
NOX
United States of America VILLE, TN
v. )
Christopher Thurman ) Case No. 3:21-CR_OF_ c -
5 Fil
) r i iRenay
) "
) APR 19 909]
Defendant d 2021
ARREST WARRANT Easter U: 8. District Co
aG.a 8 07 tern Dist trict of ‘ome
| At Knoxville
To: Any authorized law enforcement officer

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
(name of person to be arrested) — Christopher Thurman >
who is accused of an offense or violation based on the following document filed with the court:
@ Indictment C Superseding Indictment © Information © Superseding Information © Complaint

Probation Violation Petition C Supervised Release Violation Petition Violation Notice Order of the Court

This offense is briefly described as follows:

On or about June 4, 2019, in the Eastern District of Tennessee, knowingly persuaded, induced or enticed a minor that had
not reached the age of 17, to engage in sextially explicit conduct and the child pornography produced had been mailed,
shipped, or transported through interstate or foreign commerce, in violation of Title 18, Section 2251(a).

oats 24 1A /ZALI castes Fe _

Issuing yf cer’s signature
rm A
j -ADEAR aS, CLER

OHN L.
x JUTi
City and state: VNC K\/ \\ \ F l N
Printed name and title

Return

This ee received on (date) fl It Oo /, / Y and the person was. arrested on (date) Y A ¥/ ge /

at (city and state) : ) WMOXVLE cE } iy

Date: 4/14 [3 /

 

 

 

 
   

Arresting officer's signature

___ Kens. TILLER, wus
Printed name and'title

Fio 11225 52! 2174-62107 O66 5

Case_3:21-cr-0Q009-KAC-DCP Document 7 Filed 04/19/21 Pagelof1 PagelD#: 15
US'S BUSS

 

 

 
